2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 12/03/2020.
4.	Claims 1, 3-7, and 9-10 are currently pending.
5.	Claims 1, 3, and 6-7 have been amended.
6.	Claims 2 and 8 have been cancelled.

Claim Rejections - 35 USC § 103
7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 1 and 3-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaufman et al (US 4,873,467) in view of Inami et al (JP H04-329249).
Regarding claim 1:
	Kaufman teaches a grid assembly (see fig 8) comprising: two or more grids stacked one on top of another (grids, 22/24), each grid (grids, 22/24) having three positioning holes (eight sets of openings 100/101) and a first fixing hole (hole, 96/102) [fig 8 & col 5, lines 30-44 and col 7, lines 4-16 and 42-48]; a fixing member (60/62/106) having a second fixing holes (openings, 114/116), the fixing member (60/62/106) being configured to pass through the positioning holes (openings, 100/101) of the two or more stacked grids (grids, 22/24) [fig 8 & col 5, lines 30-44 and col 6, lines 34-47]; and a passing-through member (bolts, 110/112) configured to fix together the two or more stacked grids (22/24) and the fixing member (60/62/106) by passing through the first fixing hole of each of the two or more stacked grids (hole, 96/102) and the second fixing hole (openings, 114/116) [fig 8 & col 5, lines 30-44 and col 6, lines 34-47], wherein each of the positioning holes (eight sets of openings 100/101) has a predetermined width 
	Kaufman teaches the positioning holes (openings, 100/101) being disposed at intervals along a circumference of a predetermined imaginary circle on a surface of the grid (repeated several times around rims 90/92) [fig 8 & col 5, lines 30-44 and col 7, lines 4-16] but does not specifically disclose the three positioning holes being disposed at equal intervals along a circumference of a predetermined imaginary circle on a surface of each grid; a fixing member having a protrusion portion, the protrusion portion being configured to pass through the positioning holes of the two or more grids stacked one on top of another; and wherein the protrusion portion passes through the positioning holes, wherein the protrusion portion is configured so that opposite sides of the protrusion portion along the first direction are in point contact or line contact with an inner wall of each of the positioning holes, and so that there is a space between 
	Inami teaches three positioning holes (three or more elongated holes, 32) being disposed at equal intervals along a circumference of a predetermined imaginary circle on a surface of each grid (electrode plate, 9/10) [fig 11 & page 7, paragraph 4 and page 9, paragraph 1]; a fixing member having a protrusion portion (electrode support block, 33), the protrusion portion (electrode support block, 33) being configured to pass through the positioning holes of the two or more grids stacked one on top of another (32 of 9/10) [page 7, paragraph 4 and page 9, paragraph 1]; and wherein the protrusion portion passes through (33) the positioning holes (32) [page 7, paragraph 4 and page 9, paragraph 1], wherein the protrusion portion (convex portion, 33) is configured so that opposite sides of the protrusion portion along the first direction (width) are in point contact or line contact with an inner wall of each of the positioning holes (ɸ1- ɸ2≤0.5mm), and so that there is a space between opposite sides of the protrusion portion along the second direction (radial direction) and the inner wall of each of the positioning holes (radially inner and outer sides of 33 are both spaced from radially inner wall of 32 – Alternatively, it is noted that the grids undergo thermal expansion and 33 move radially inward away from the radially outer wall of 32 during processing) [Inami - fig 11 & page 7, paragraph 4]. 
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Kaufman and Inami are analogous inventions in the field of charged particle beam apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the positioning holes of Kaufman to be disposed at equal intervals, as in Inami, to stably support the grids [Inami - page 7, paragraph 4]. Furthermore, it would have been obvious to one skilled in the art at the time of the invention to modify the fixing member of Kaufman with the protrusion portion of Inami to allow the grid to freely undergo thermal expansion displacement such that its displacement is not transmitted to the grid supporting frame, the grid frame does not deform, heat conduction from the grid to the grid supporting frame can also be kept small [Inami – page 7, paragraph 2].
Regarding claim 3:
Kaufman modified by Inami teaches the protrusion portion (33) passes through two or more grids stacked one on top of another (via 32 in a three electrode system) [Inami - fig 11 & page 9, paragraphs 1-2]. 
Regarding claim 4:

In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Regarding claim 5:
Kaufman modified by Inami teaches the protrusion portion (convex portion, 33) is configured so that the protrusion portion cannot move in a first direction (ɸ1=ɸ2) on the surface of the each grid (9/10) with respect to each of the positioning holes (width direction with respect to 32) and can slide along a second direction orthogonal to the first direction (length direction with respect to 32) on the surface of the each grid (9/10) [Inami – fig 11 & page 7, paragraph 4 and page 9, paragraph 1]. 
Regarding claim 6:
Kaufman modified by Inami teaches each grid (grids, 22/24) further comprises a plurality of ion passage holes (apertures, 94) [Kaufman – fig 8 & col 5, lines 3-14], and wherein in a state where the two or more stacked grids (9/10) and the fixing member (33) are fixed together, each of the plurality of ion passage holes (small holes, 12) of one of the two or more stacked grids (9) overlaps each (see fig 13) of the plurality of ion passage holes (12) of another one of the two or more stacked grids (10) [Inami – fig 11, 13 & page 7, paragraph 3 and page 9, paragraph 1]. 
Regarding claim 7:
Kaufman teaches the fixing member (60/62/106) is a ring-shaped member (60/62 maintains circumferential orientation) and is configured to overlap each grid (22/24) in an outer peripheral portion of the plurality of ion passage holes of each grid (overlaps at rims 90/92) [fig 3, 8 & col 5, lines 30-44 and col 6, lines 26-33].
10.	Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaufman et al (US 4,873,467) in view of Inami et al (JP H04-329249) as applied to claims 1 and 3-7 above, and further in view of Frosien (US 2007/0125954).
	The limitations of claims 1 and 3-7 have been set forth above.
Regarding claim 9: 
	Modified Kaufman does not disclose the passing-through member includes a spring configured to apply a force to the two or more stacked grids in a thickness direction. 
	Frosien teaches a passing-through member (nuts, 52) includes a spring (springs, 53) configured to apply a force to the two or more stacked grids in a thickness direction (used to exert a pressure onto the respective electrodes) [fig 8-9 & 0072].
	Modified Kaufman and Frosien are analogous inventions in the field of charged particle beam apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the passing-through member of modified Kaufman to include a spring, as in Frosien, to exert a pressure onto the two or more stacked grids that is almost the same thereby reducing misalignments between the stacked grids [Frosien – 0072].
11.	Claims 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsui et al (US 2011/0256642) in view of Kaufman et al (US 4,873,467) in view of Inami et al (JP H04-329249).
Regarding claim 10:
	Matsui teaches an ion beam etching apparatus (IBE apparatus) [fig 4 & 0046] comprising: a plasma generation chamber (plasma generation chamber, 68) [fig 4 & 0046]; an RF antenna (antenna, 64) for generating plasma in the plasma generation chamber (68) [fig 4 & 0046]; a process chamber (substrate processing chamber, 71) linked to the plasma generation chamber (68) [fig 4 & 0046]; a grid assembly (grids, G1/G2) for extracting ions from the plasma (accelerate ions), from the plasma generation chamber (68) to the process chamber (71) [fig 4 & 0046]; and a substrate holder (substrate holder, 69) provided in the process chamber (71) and capable of holding a substrate (substrate, W), the substrate holder (69) being disposed so that the ions extracted from the grid assembly are incident on the substrate holder (can tilt a substrate mounting plane so as to have a predetermined angle against an ion beam) [fig 4 & 0046].
	Matsui does not teach the grid assembly of claim 1.
	Kaufman modified by Inami teaches the grid assembly of claim (see rejection of claim 1 above).
Matsui and modified Kaufman are analogous inventions in the field of charged particle beam apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the apparatus of Matsui with the grid assembly of modified Kaufman to ensure alignment of the two grids as deformation and flexing occur .

Response to Arguments
12.	Applicant's arguments, see Remarks, filed 12/03/2020, with respect to the rejection of claim(s) 1, 3-7, and 9-10 under 35 USC 103(a) have been fully considered but they are not persuasive. 
	Applicant argues that the rejection of record fails to teach or suggest the newly added limitations of claim 1. Specifically, there is no space or gap between 32 and 33 in one of the two opposite regions along the second direction.
	In response, it is noted that the limitations are not so limited. Specifically, the limitation recites “so that there is a space between opposite sides of the protrusion portion along the second direction and the inner wall of each of the positioning holes”. It is noted that both the front and back of 33 is spaced from the radially inner wall of 32 in the radial direction (second direction).
	Moreover, it is noted that during processing Inami discloses that the grids undergo thermal expansion [Inami - fig 11 & page 7, paragraph 4]. As such, 33 moves radially inward away from the radially outer wall of 32 during processing thereby meeting the limitations of the claim.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hara et al (US 4,749,912), Kanarov et al (US 6,590,324), and Abarra et al (US 2011/0139998) teaches positioning holes [fig 2, 2A, and 3, respectively].
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BENJAMIN KENDALL/
Primary Examiner, Art Unit 1718